


110 HR 6055 IH: Public Safety Broadband Authorization

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6055
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Ms. Harman introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  establish requirements and issue a nationwide public safety broadband license,
		  to establish a grant program to fund administrative and operational costs of
		  the licensee, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Broadband Authorization
			 Act of 2008.
		2.Public Safety
			 Broadband License
			(a)In
			 generalThe Federal
			 Communications Commission shall modify the nationwide license issued under the
			 Communications Act of 1934 to the Public Safety Broadband Licensee
			 (PSBL) for the use of the broadband segment of the spectrum
			 allocated for public safety services under section 337(a)(1) of such Act (47
			 U.S.C. 337(a)(1)) as required by subsection (b).
			(b)License
			 requirementsThe license
			 under subsection (a) shall require, at a minimum, that the PSBL—
				(1)collaborate with a
			 commercial entity to establish a nationwide, interoperable broadband public
			 safety communications network;
				(2)be broadly
			 representative of the public safety community;
				(3)operate as a
			 not-for-profit organization;
				(4)have no
			 participation in its management by commercial entities or interests;
				(5)submit an annual
			 budget to the Commission that includes both projected expenditures and income;
			 and
				(6)submit a report to
			 the Commission, the Committee on Energy and Commerce of the House of
			 Representatives, and the Committee on Commerce, Science, and Transportation of
			 the Senate not later than 30 days after the end of each fiscal year documenting
			 all income and expenditures made in such fiscal year.
				3.Grant for
			 administrative and operational costs
			(a)In
			 GeneralThe Commission shall make grants, not to exceed
			 $1,000,000 per fiscal year for each of fiscal years 2009 and 2010, to the PSBL
			 to fund administrative and operational costs.
			(b)Budget
			 RequiredPrior to making a grant under
			 subsection (a), the Commission shall review
			 and approve the budget submitted under section (2)(b)(5).
			(c)Grant
			 restrictionsUpon receipt of grant funds under this section, the
			 PSBL shall not—
				(1)receive any payments from any entity in
			 each fiscal year covered by such grant funds; and
				(2)use any grant funds received to pay any
			 debts that the PSBL had incurred before the receipt of such grant funds.
				(d)Use of
			 appropriated fundsAny sums
			 appropriated to the Commission pursuant to this Act for which the Commission
			 does not make grants under this section shall be used by the Commission to
			 promote the establishment of a nationwide, interoperable broadband public
			 safety communications network.
			4.DefinitionsIn this Act, the following definitions
			 apply:
			(1)CommissionThe
			 term Commission refers to the Federal Communications
			 Commission.
			(2)Public Safety
			 Broadband LicenseeThe term
			 Public Safety Broadband Licensee or PSBL has the
			 meaning given the term in section 90.7 of the Commission’s rules (47 C.F.R.
			 90.7) as in effect on May 1, 2008.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Commission to carry out this Act
			 $2,000,000 for each of fiscal years 2009 and 2010.
		
